Citation Nr: 9924648	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1946 to May 
1959.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance.  The appellant filed a timely appeal to these 
adverse determinations.

The appellant's claim for reconsideration of the Board's 
December 1974 decision based on clear and unmistakable error 
will be handled separately, as provided in Board Chairman's 
Memorandum No. 01-99-09 (February 19, 1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's Certificate of Death indicates that he died 
on October [redacted], 1996 of respiratory failure, due to or 
as a consequence of severe pneumonia, due to or as a consequence 
of atelectasis, due to or as a consequence of pulmonary 
adenocarcinoma.

3.  At the time of the veteran's death, he was service 
connected for schizophrenic reaction, paranoid type, rated at 
70 percent disabling.

4.  There is no competent evidence indicating that the 
respiratory failure which caused the veteran's death, or the 
lung cancer which caused this condition, were incurred in or 
aggravated by his active duty service.

5.  There is no competent evidence indicating that the 
veteran's sole service connected disorder, i.e., paranoid 
schizophrenia, caused or contributed substantially or 
materially to the veteran's death.

6.  As service connection is not warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 
C.F.R. § 3.807 (1998).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, including lung 
cancer, one which was demonstrated to a compensable degree 
within one year of the veteran's separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 1991 & 
Supp. 1996); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis,  competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, supra.  This burden may not 
be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  See 
Epps, supra; Grottveit, supra, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Service connection generally requires:  
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Epps, supra; Caluza, supra; see also Heuer and Grottveit, 
both supra.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).  
A well-grounded claim for service connection for the cause of 
the veteran's death, therefore, is one which justifies a 
belief by a fair and impartial individual that it is 
plausible that the veteran's death resulted from a disability 
incurred in or aggravated by service.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran died on October [redacted], 1996.  The cause of 
death, as listed on the Certificate of Death, was respiratory 
failure, due to or as a consequence of severe pneumonia, due 
to or as a consequence of atelectasis, due to or as a consequence 
of pulmonary adenocarcinoma.  No disorders were listed under the 
section reserved for other significant conditions 
contributing to death but not resulting in the cause of 
death.  At the time of the veteran's death, he was service 
connected for paranoid schizophrenia.  The appellant, the 
veteran's widow, maintains that the veteran's death from lung 
cancer was due to his heavy smoking, and claims that the 
veteran's death is related to service via two alternate 
bases.  First, she maintains that "the ARMY facilitated his 
addiction [to tobacco] and indirectly knowingly supported 
it" while he was in service.  Second, she maintains that the 
veteran's service-connected paranoid schizophrenia "set into 
motion some medically (research supports this) chemical 
'cravings' such as serotonin uptake (e.g.) which supported 
[the veteran's] addiction to cigarettes."

A review of the veteran's service medical records reveals 
that they are negative for any complaint or diagnosis of, or 
treatment for, either a respiratory disorder or lung cancer.  

Relevant post-service evidence includes the report of a VA 
examination conducted in March 1982, at which time it was 
noted that the veteran had quit smoking.  On the report of a 
subsequent VA examination in March 1984, it was noted that 
the veteran "used to smoke a pack of cigarettes a day, but 
quit smoking four years ago."  The first medical evidence of 
either lung cancer or respiratory problems is found in the 
October 1996 Certificate of Death.  On the November 1996 
autopsy protocol, it was noted that the veteran had a 
"significant smoking history."

The appellant has also submitted several medical excerpts in 
support of her claim.  The first is an excerpt from Lange's 
Current medical Diagnosis, dated in 1988.  Under the heading 
of "bronchogenic carcinoma," the appellant has highlighted 
the phrase "cigarette smoke is the most common cause of lung 
cancer."  The remainder of this section addresses other 
potential causes of lung cancer, as well as types of 
bronchogenic carcinomas.  The second excerpt submitted is 
from the April 1997 issue of VA Vanguard magazine, which 
discusses the discovery of a gene which "codes a brain 
receptor for nicotine, which may explain why schizophrenics 
as a group are very heavy smokers."  The article also states 
that schizophrenics are the most heavy smokers of any 
psychotic patients.

The Board initially notes that there is no contemporaneous 
evidence showing that the veteran began smoking cigarettes in 
service, or, indeed, that he even smoked at all during his 
years in service.  However, even assuming that the veteran 
did begin smoking in service, in order to have a well-
grounded claim, the appellant must present competent medical 
evidence both that nicotine dependence caused or contributed 
to the veteran's death and that a link exists between such 
nicotine dependence and service.  See VAOPGCPREC 19-97 (May 
13, 1997).  A medical opinion merely linking the veteran's 
death to smoking is insufficient to render her claim well 
grounded.  In this case, the appellant has not even presented 
any medical opinion which links the veteran's lung cancer to 
his history of cigarette smoking, much less that he was 
dependent on nicotine and that such dependence was related to 
service.

Furthermore, even if the appellant did not raise the issue of 
nicotine dependence, she would still be required to submit 
competent medical evidence of a link between the veteran's 
death and his smoking in service.  In this case, the 
appellant has not submitted any medical evidence which 
differentiates between the veteran's alleged history of 
smoking during service, a period of, at most, 13 years, and 
his history of smoking after service, a period of almost 40 
years. 

In addition, none of the evidence includes a medical opinion 
which links the veteran's only service-connected disorder, 
paranoid schizophrenia, with the lung cancer which led to his 
death.  While the medical literature excerpts submitted by 
the appellant do pertain to the medical issues at hand, they 
are very general in nature and do not address the specific 
facts of the appellant's claim before the Board.  
Furthermore, the Board notes that while this literature does 
discuss positive relationships between schizophrenia and 
smoking, and between smoking and lung cancer, it also 
discusses numerous other causes of bronchogenic carcinoma, 
including lung scars, air pollution, and genetic factors, 
among others.  As this generic medical journal or treatise 
evidence does not specifically opine as to the relationship 
between the veteran's lung cancer and his history of smoking 
or his schizophrenia, it is insufficient to establish the 
element of medical nexus evidence.  See Sacks v. West, 
11 Vet. App. 314 (1998).

Thus, the only evidence contained in the claims file which 
supports the appellant's contention that the veteran's 
schizophrenia caused him to smoke, which in turn caused the 
lung cancer which caused his death, is her own contentions, 
as set forth in various correspondence received by VA.  The 
Board does not doubt the sincerity of the appellant's belief 
in this claimed causal connection.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation of the lung cancer which led to the veteran's 
death.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions. 

Thus, as the appellant has failed to produce any competent 
medical evidence that the lung cancer which caused the 
veteran's death was related to his earlier military service, 
or of any connection between the paranoid schizophrenia for 
which the veteran was service connected and the official 
cause of his death, her claim for service connection for the 
cause of the veteran's death must be denied as not well 
grounded.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the appellant's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the appellant's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the appellant in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the appellant's claim for 
service connection for the cause of the veteran's death.  In 
this regard, the Board observes that the appellant has not 
responded to an August 1997 letter from the RO requesting 
information regarding the veteran's history of tobacco use, 
and requesting copies of any medical evidence which would 
support her claim.  Accordingly, there is no further duty on 
the part of VA to inform the appellant of the evidence 
necessary to complete her application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  Dependents' Educational Assistance

Pursuant to applicable law, Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, may be paid to a surviving spouse or child of a 
veteran who dies of a service-connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, for reasons 
already discussed, service connection has not been 
established for the cause of the veteran's death.  The Board 
observes that in cases such as this, "where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or lack of entitlement under the law."  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Here, as the 
appellant has not been granted service connection for the 
cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit. 
ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

